Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REFUSAL
Detailed Office Action
Claim Rejection - 35 USC § 102 (a)(1)
The claim is rejected under 35 USC § 102(a)(1) as being clearly anticipated by the "FlexHoof: FlexHorse Boot" reference (Non-Patent Document Citation No. U) because the claimed invention was patented or described in a printed publication in this or a foreign country, or in public use or on sale before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    201
    378
    media_image1.png
    Greyscale

Claimed Design, Reproduction 1.3

    PNG
    media_image2.png
    202
    235
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    152
    252
    media_image3.png
    Greyscale

“FlexHoof” Reference

For anticipation to be found, the two designs must be substantially the same. Gorham Co. v. White, 81 U.S. 511, 528 (1871). The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009). 
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra. 
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, supra (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).
The standard for determining novelty under 35 USC § 102 is the “average observer”. In re Bartlett, 300 F. 2d 942, 133 USPQ 204 (CCPA 1962). This “average observer” has been described as having a less discerning eye. In re Nalbandian, 661 F. 2d 1214, 211 USPQ 782, footnote 2 at 784 (CCPA 1981). With that in mind, a minor difference between the claim and the “FlexHoof” reference is noted.  
The text and other instructional indicia found on the hoof boot in the “FlexHoof” reference is considered an obvious modification to a manufactured product when available for retail sale and is de minimis in view of the design as a whole. “De minimis changes which would be well within the skill of an ordinary designer in the art do not create a patentably distinct design.” In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982). Page three of Applicant’s own website explains that the numerals on the exterior of their hoof boots are simply to indicate the size of the boot.
Under this standard, the appearance of the “FlexHoof” reference is substantially the same as that of the claimed design, Hupp v. Siroflex of America Inc., 122 F.3d 1456, 43 USPQ2d 1887 (Fed. Cir. 1997). That is, the appearance of the claimed hoof boot is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the “FlexHoof” reference. Furthermore, the effective filing date of the claimed design is 09/01/2021; the published date of the “FlexHoof” reference, as cited above, is 03/30/2019 and 05/03/2019. Accordingly, the rejection under this statute is proper. 
Applicant may attempt to overcome this portion of the rejection by providing convincing evidence, in the form of an affidavit, that the disclosure was made one year or less before the effective filing date of the claimed invention, and 1) the disclosure was made by the inventor, a joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor; or 2) before such disclosure, the subject matter disclosed had been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or joint inventor.
Claim Rejection -- 35 USC § 103
The claim is further rejected under 35 USC § 103 as being unpatentable over the "FlexHoof: FlexHorse Boot" reference (Non-Patent Document Citation No. U).
Although the claimed design may not be identically disclosed or described as set forth in 35 USC § 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which said subject matter pertains, the invention is not patentable.
The examiner bears the initial burden of establishing prima facie obviousness. This burden has been met. In a proper rejection of a design claim under 35 USC § 103, there must be a basic reference - a something in existence - the design characteristics of which are basically the same as the claimed design in order to support a holding of obviousness. In re Harvey, 12 F.3d 1061, 1063, 29 USPQ 1206, 1208 (Fed. Cir. 1993) and In re Rosen, 673 F.2d 388, 391, 213 USPQ 347, 350 (CCPA 1982).
In the instant application, the “FlexHoof” hoof boot clearly meets the standard for a basic reference as set forth above. That is, the design characteristics of the “FlexHoof” reference are basically the same as those of the claimed design. Specifically, the two designs are equine hoof boots with ribbed toe-kicks, cut-outs at the base edges and a deep, grip design on the bottom surfaces. The claim and the “FlexHoof” reference also have similar textural patterning on the interior surfaces of the hoof boot sole, and light, contours on the angled exteriors. Therefore, the claim and the “FlexHoof” reference are virtually identical. This established, the sole difference in the text and other instructional indicia (i.e. text identifying the specific size of the hoof boot) is deemed de minimis, unrelated to the overall aesthetic appearance of the designs and is insufficient as a basis for patentability. “De minimis changes which would be well within the skill of an ordinary designer in the art do not create a patentably distinct design.” In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982). Therefore, the overall aesthetic appearance of the claimed design is obvious in view of the “FlexHoof” reference.
For the purposes of design patent examination, the cited prior art design is analogous to the claimed design. This holding of analogousness is based upon the fact that both the prior art and the claimed design are articles that are hoof boots. Further, case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982).
It is well settled that it is not obvious in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. Applicant should also note that the mere fact that there are differences between the claimed design and a prior art design is not alone sufficient to justify the patentability of the claimed design. See In re Frick, 275 F2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, supra. For the above reasons, this portion of the rejection of the claim under 35 USC § 103 is proper.
Refusal Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by Applicant. If Applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 
Conclusion
The claimed design stands rejected under 35 USC § 102(a)(1) and 103 as set forth above.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be reached on weekdays, 9:30-5:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Sheryl Lane, can be reached at 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Kendra Leslie Hamilton/
Primary Examiner, Art Unit 2915                                                                                                                                                                                                        
07/22/2022